
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 244
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a Palestinian government which includes Hamas should be
		  prohibited from receiving United States aid until that government publicly
		  commits to the Quartet principles.
	
	
		Whereas, on April 27, 2011, Fatah and Hamas initialed a
			 document of understandings as a foundation for a Palestinian National
			 Accord agreement, to be signed by all of the Palestinian factions on
			 May 4 in Cairo, under the aegis of the Egyptian transitional government and
			 with the presence of Palestinian Authority President Mahmoud Abbas and Hamas
			 Political Bureau head Khaled Mash'al;
		Whereas the document of understandings, signed by the head
			 of the Fatah party in the Palestinian Legislative Council, Azzam Al-Ahmad, and
			 by the deputy head of Hamas's Political Bureau, Moussa Abu Marzouq, has not yet
			 been released to the public;
		Whereas Fatah negotiator Azzam Al-Ahmad has said that
			 Palestinian Authority Prime Minister Salam Fayyad, who has been a leader in
			 developing the Palestinian economy in the West Bank as well as a primary peace
			 negotiator with Israel, will not be a part of the interim unity
			 government;
		Whereas, on Al-Jazeera TV on April 27, 2011, Foreign
			 Minister of the Hamas Gaza Government and a member of the Hamas delegation to
			 the Cairo discussions Mahmoud Al-Zahhar said, We believe that
			 negotiations with the Israeli enemy are in vain. … It will be impossible for an
			 interim government to take part in the peace process with
			 Israel;
		Whereas Hamas has been a designated terrorist organization
			 by the United States (1995) and European Union (2003), for embracing violence
			 and calling for the destruction of Israel in the Hamas Charter;
		Whereas terrorists under the aegis of Hamas have murdered
			 hundreds of innocent Israelis, kidnapped and refused Red Cross access to
			 Israeli soldiers, smuggled Iranian arms into the Gaza Strip, and launched
			 thousands of rockets and mortars into Israel, including more than 300 since the
			 beginning of 2011;
		Whereas the negotiating principles of the Quartet (the
			 United States, the European Union, the United Nations, and the Russian
			 Federation) require Hamas to recognize Israel’s right to exist, renounce
			 violence, and accept previous Israeli-Palestinian agreements;
		Whereas Secretary of State Hillary Rodham Clinton said in
			 April 2009 that the United States would not deal with, nor in any way
			 fund, a Palestinian government that includes Hamas unless and until Hamas has
			 renounced violence, recognized Israel and agreed to follow the previous
			 obligations of the Palestinian Authority; and
		Whereas in a personal call to Palestinian Authority
			 President Mahmoud Abbas, Israeli President Shimon Peres said, I urge the
			 Palestinian leadership: Unite for peace and don't put on a facade of unity that
			 will prevent you from moving in any direction. Walking hand-in-hand with a
			 terrorist organization will be a step backwards and will prevent the
			 establishment of a Palestinian state: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)strongly supports
			 and maintains a deep interest in achieving a resolution to the
			 Israeli-Palestinian conflict through the creation of a viable and independent
			 Palestinian state living in peace alongside the State of Israel;
				(B)strongly
			 encourages the inclusion of Prime Minister Fayyad in any interim and subsequent
			 Palestinian governments; and
				(C)maintains that a
			 Palestinian government which includes Hamas must be prohibited from receiving
			 United States aid until the government publicly commits to the Quartet
			 principles; and
				(2)it is the sense of
			 the House of Representatives that United States aid to the Palestinians is
			 intended to prevent acts of terrorism against Israel, to create a cycle of
			 stability and prosperity in the West Bank and the Gaza Strip that promotes
			 peaceful coexistence with Israel, and to meet humanitarian needs in the West
			 Bank and the Gaza Strip.
			
